DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The subject matter of the claims has priority to parent application 14/510,385 and thus has an effective filing date of 10/9/14.

Information Disclosure Statement
The information disclosure statement filed 12/17/20, 5/17/21 and 12/6/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	In these IDS’ the crossed through NPL or FOR documents are not in English.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation "the fluid exiting".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claims are assumed to recite, “a fluid exiting”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,352,983 in view of WO 2004/043162 (US 9,072,315 to Nolen et al. will be referenced for purposes of rejection).

Regarding claim 1, claim 1 of the ‘983 patent recites a first filter for use with an antimicrobial application unit, comprising a screen filter having a rotatable body comprising an annular wall having an inwardly facing surface defining a bore to receive the collected fluid, the annular wall comprises: a filter portion defining a plurality of holes along the inwardly facing surface that extend through the annular wall to filter a solid component from the collected fluid when the collected fluid is received thereon, and a band portion having a continuous surface that extends about the bore along the inwardly facing surface to receive the collected fluid onto the continuous surface before the collected fluid is received along the filter portion, and wherein the collected fluid is directed onto the continuous surface of the band at an angle between less than parallel and perpendicular to the inwardly facing surface.
WO teaches an antimicrobial application system comprising: an application unit (12), a recycle unit (14) and a capture unit (15), the application unit is capable of applying a fluid to work pieces (20), a portion of the fluid is collected and directed to a first filter (46) comprising a screen filter, the collected fluid is directed to the recycle unit, the recycle unit has a first configuration where the filtered collected fluid is provided to the application unit, and a second configuration where the filtered collected fluid is provided to the capture unit, the capture unit directs the filtered collected fluid to a second filter (108) which is capable of filtering a component from the filtered collected fluid (fig. 1, col. 3, line 5 – col. 8, line 31). WO does not teach the recited first filter. It 
Claims 2-3, WO further teaches a control unit (32) for controlling the concentration of the fluid that is supplied to the application unit (col. 5, lines 55-60); the application unit applies the fluid to the work pieces by spraying, misting, fogging, immersing, pouring, dripping and combinations thereof (col. 3, lines 35-40).
Claim 4 recites only an intended use of the system as the work pieces are merely the items worked on by the system but are not part of the actual system. WO teaches the recited work pieces (col. 3, lines 38-45).
	Claims 5-15 and 18 are further recited in claims 2-13 of the ‘983 patent. Additionally, WO further teaches the second filter of the capture unit comprises two filter units (108), each comprising a container retaining an activated carbon filter material, the two filter units being in series (fig. 1, col. 3, line 5 – col. 8, line 31).
	Claim 16, the fluid ports of the ‘983 patent have a dimension which will inherently restrict, direct, spray or focus fluid exiting the ports.
	Claim 17, the ‘983 patent does not recite a movable or rotatable header, however, this is a common technique in the art and would have been well within the normal capabilities of one of ordinary skill in the art as a way to adjust the fluid flow through the system.

	Claim 20 recites only an intended use of the system as the solid component that is filtered is not part of the claimed system.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778